DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/13/2022 have been fully considered but they are not persuasive.
Applicant argues on page 11 of Remarks that Hong is silent about “evaluating resource elements”. Examiner disagrees. The term “evaluating resource elements is not in claim 1. Therefore, examiner does not consider this term.
Applicant also argues on page 12 of Remarks that Hong is silent about receiving a signal and transmitting the received signal. Examiner disagrees. The term “receiving a signal and transmitting the received signal” as argued is in preamble of claim 1. Therefore, Examiner does not consider.
Applicant also argues on page 12 of Remarks that Hong is silent for determining a resource information indicating the resource elements. Examiner disagrees. Fig. 5A and pars. 0117-0126 of Hong’s reference teach “the URLLC terminal may receive the common control information through the common control channel and decode the common control information”, “in step S513, the URLLC terminal may identify the location of the URLLC control channel and the superposition transmission related information”, and “the URLLC terminal may identify the TTI in which the URLLC data may be transmitted by using the common control information and identify the location of the URLLC control channel in the identified TTI. In addition, the URLLC terminal may identify the superposition transmission related information (hereinafter referred to as URLLC superposition transmission related information) with the eMBB service in the URLLC control channel by using the common control information”. Moreover, par. 0125 of Hong’s reference teach “The URLLC terminal may decode the URLLC control information using the superposition transmission related information in the URLLC control channel identified through the common control channel. As the decoding result, the URLLC terminal may identify URLLC parameters necessary for decoding the URLLC data. For example, the URLLC parameter may include at least one of resource assignment information of the URLLC data channel, modulation coding scheme (MCS) information, and a superposition scheme with the eMBB service”. Therefore, it is clear that Hong teaches for determining a resource information indicating the resource elements.
Applicant also argues that Hong is further silent about determining a channel metric of the channel that was used to transmit the signal. Further, Hong is silent about an association of the resource information with the cannel information by use of an identity information that was comprised in the signal. Examiner disagrees. Hong’s reference teaches in fig. 5A and pars. 0117-0126 that in step S513, the URLLC terminal may identify the location of the URLLC control channel and the superposition transmission related information”, and “the URLLC terminal may identify the TTI in which the URLLC data may be transmitted by using the common control information and identify the location of the URLLC control channel in the identified TTI, and par. 0125 of Hong also mentions “The URLLC terminal may decode the URLLC control information using the superposition transmission related information in the URLLC control channel identified through the common control channel. As the decoding result, the URLLC terminal may identify URLLC parameters necessary for decoding the URLLC data. For example, the URLLC parameter may include at least one of resource assignment information of the URLLC data channel, modulation coding scheme (MCS) information, and a superposition scheme with the eMBB service”. Therefore, it is clear that Hong teaches about determining a channel metric of the channel that was used to transmit the signal and an association of the resource information with the cannel information by use of an identity information that was comprised in the signal. 
Applicant also argues on page 12 of Remarks: “Therefore, it is believed that Hong is not pertinent for the independent claims and is further not pertinent for the subject matter of the dependent claims. For example, Hong may not teach to expect the identify information as a part of information transmitted in the signal, an identifier deemed indicated by a selection of the resource elements out of an overall set of resource elements or an identifier being indicated by the channel metric and in claim 3”. Examiner disagrees. The term “one of …” in claim 3 is very broad. Therefore, examiner only considers the limitation “the identify information as a part of information transmitted in the signal”. As explained above, Hong is clear to teach the limitation “the identify information as a part of information transmitted in the signal”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-4, 7, 9-18, 30-37, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (US 2017/0359807 A1).
Regarding claim 1, Hong et al. teaches a receiver configured for receiving a wireless signal comprising a signal transmitted through a channel using resource elements of a wireless communications network, the receiver comprising: a determiner configured for determining a resource information indicating the resource elements and for determining a channel metric of the channel (see abstract; Fig. 5A and pars. 0117-0126; pars. 0160-0169 and fig. 6a; and explanation in Response to Argument above: if the base station transmits information 000 010 00 00 00 by including the information 000 010 00 00 00 in the control channel related information, 000 010 may indicate three TTI ranges starting from TTI #1 and 00 00 00 may identify that the URLLC control channel candidate 1 (631, 632 and 633) included in the TT1#1, the TTI#2, and the TTI#3 are the URLLC control channel. Therefore, the URLLC terminal that has identified the URLLC control channel may receive the URLLC control information through the control channel and receive the URLLC data based on the URLLC control information. In addition, the superposition transmission related information may be identified by the eMBB terminal through the common control information, and the eMBB terminal may receive the data in consideration of the resources to which the avoidance is applied); and an associator configured for associating the resource information with the channel metric using an identity information comprised in the signal (see abstract, see abstract; Fig. 5A and pars. 0117-0126; pars. 0160-0169 and fig. 6a; and explanation in Response to Argument above; pars. 0160-0169 and fig. 6a: if the base station transmits information 000 010 00 00 00 by including the information 000 010 00 00 00 in the control channel related information, 000 010 may indicate three TTI ranges starting from TTI #1 and 00 00 00 may identify that the URLLC control channel candidate 1 (631, 632 and 633) included in the TT1#1, the TTI#2, and the TTI#3 are the URLLC control channel. Therefore, the URLLC terminal that has identified the URLLC control channel may receive the URLLC control information through the control channel and receive the URLLC data based on the URLLC control information. In addition, the superposition transmission related information may be identified by the eMBB terminal through the common control information, and the eMBB terminal may receive the data in consideration of the resources to which the avoidance is applied).
Regarding claim 2, Hong et al. also teaches wherein the wireless signal is a superposition of at least the signal being a first signal transmitted through the channel being a first channel using the resource elements of the wireless communications network as first resource elements and of a second signal transmitted through a second channel using second resource elements of the wireless communications network, wherein the determiner is configured for determining the resource information as a first resource information and for determining a second resource information indicating the second resource elements and for determining the channel metric of the first channel as first metric and for determining a second channel metric of the second channel; wherein the associator is configured for associating the first resource information with the first channel metric using the identity information as first identity information comprised in the first signal and for associating the second resource information with the second channel metric using second identity information comprised in the second signal (see abstract, pars. 0160-0169 and fig. 6a and see abstract; Fig. 5A and pars. 0117-0126; pars. 0160-0169 and fig. 6a; and explanation in Response to Argument above).
Regarding claim 3, Hong et al. also teaches wherein the identity information comprises one of an identifier being a part of information transmitted in the signal, an identifier being indicated by a selection of the resource elements out of an overall set of resource elements and an identifier being indicated by the channel metric (see abstract, pars. 0160-0169 and fig. 6a and see abstract; Fig. 5A and pars. 0117-0126; pars. 0160-0169 and fig. 6a; and explanation in Response to Argument above).
Regarding claim 4, Hong et al. also teaches a channel determiner configured for determining information related to a phase change and of an amplitude change of a first channel to a first signal and of a second channel to a second signal superimposing with the first signal in the wireless signal, wherein the receiver is configured to use the information related to the phase change and of the amplitude change for decoding the wireless signal (see abstract, pars. 0160- 0169 and fig. 6a and see abstract; Fig. 5A and pars. 0117-0126; pars. 0160-0169 and fig. 6a; and explanation in Response to Argument above).
Regarding claim 7, Hong et al. also teaches wherein the wireless signal is a superposition of at least the signal being a first signal and of a second signal being transmitted through a second channel using second resource elements, wherein the determiner is configured for determining the resource information as a first resource information and for determining a second resource information relating to the second resource elements based on a predetermined rule according to which pilot symbols and data symbols are mapped in the resources used by the first and second signal by separating the first signal from the second signal using information related to the predetermined rule (see abstract; Fig. 5A and pars. 0117-0126; pars. 0160-0169 and fig. 6a; and explanation in Response to Argument above).
Regarding claim 9, Hong et al. also teaches wherein the determiner is configured for determining the channel metric based on a predetermined rule according to which pilot symbols are mapped in the resources used by the signal using the pilot symbols comprised in the wireless signal (see abstract; Fig. 5A and pars. 0117-0126; pars. 0160-0169 and fig. 6a; and explanation in Response to Argument above).
Regarding claim 10, Hong et al. also teaches wherein the signal is a first signal of a plurality of signals in the wireless signal, wherein the determiner is configured for determining a resource information for each signal comprised in the wireless signal so as to acquire an overall resource information, wherein the determiner is configured for determining a channel metric for each channel associated to a signal in the wireless signal so as to acquire an overall channel metric (see abstract; Fig. 5A and pars. 0117-0126; pars. 0160-0169 and fig. 6a; and explanation in Response to Argument above).
Regarding claim 11, Hong et al. also teaches an error corrector configured for correcting at least one bit error in the signal using the resource information (see abstract; Fig. 5A and pars. 0117-0126; pars. 0160-0169 and fig. 6a; and explanation in Response to Argument above).
Regarding claim 12, Hong et al. also teaches wherein the determiner is configured for acquiring correction information indicating a result of the error correction and for adjusting a determination of the resource information dependent on the correction information (see abstract; Fig. 5A and pars. 0117-0126; pars. 0160-0169 and fig. 6a; and explanation in Response to Argument above).
Regarding claim 13, Hong et al. also teaches wherein the error corrector is configured for implementing an error code for insertion, deletion and/or substitution (see abstract; Fig. 5A and pars. 0117-0126; pars. 0160-0169 and fig. 6a; and explanation in Response to Argument above).
Regarding claim 14, Hong et al. also teaches wherein the determiner is configured for determining the resource information for a first and a second signal superimposing each other at least partially in the wireless signal by using at least one common resource element (see abstract; Fig. 5A and pars. 0117-0126; pars. 0160-0169 and fig. 6a; and explanation in Response to Argument above).
Regarding claim 15, Hong et al. also teaches wherein the determiner is configured for determining a resource information for each signal comprised in the wireless signal; the receiver further comprising: a decoder configured for decoding a first signal so as to acquire a first message transmitted with the first signal and for decoding a second signal so as to acquire a second message transmitted with the second signal; a channel determiner configured for determining information related to a phase change and an amplitude change of a first channel to the first signal and of a second channel to the second signal; an error corrector configured for correcting at least one bit error in the first signal using the resource information for the first signal or in the second signal using the resource information for the second signal (see abstract; Fig. 5A and pars. 0117-0126; pars. 0160-0169 and fig. 6a; and explanation in Response to Argument above).
Regarding claim 16, Hong et al. also teaches wherein the determiner is configured for determining the resource information using a predefined resource information indicating a plurality of resource blocks, each resource block comprising a unique predefined set of resource elements, wherein the determiner is configured for determining the resource information by determining at least one resource block used for transmitting the signal from the plurality of resource blocks (see abstract; Fig. 5A and pars. 0117-0126; pars. 0160-0169 and fig. 6a; and explanation in Response to Argument above).
Regarding claim 17, Hong et al. also teaches wherein resource elements are distributed in the at least one resource block, or wherein the resource blocks are distributed in the resource maps (see abstract; Fig. 5A and pars. 0117-0126; pars. 0160-0169 and fig. 6a; and explanation in Response to Argument above).
Regarding claim 18, Hong et al. also teaches wherein the wireless signal comprises a first signal which is transmitted by a first transmitter and a second signal which is transmitted by a second transmitter being spatially separated from the first transmitter (see abstract; Fig. 5A and pars. 0117-0126; pars. 0160-0169 and fig. 6a; and explanation in Response to Argument above).
Regarding claim 30, Hong et al. also teaches a transmitter configured for wirelessly transmitting to a receiver a signal using resource elements of a wireless communications network; wherein the transmitter is configured for using a core set for transmitting a first signal during a first time instance; wherein the transmitter is configured for using at least one additional resource from a pool of additional resources in addition to the core set for transmitting a second signal during a second instance of time without signaling the use of additional resources (see abstract; Fig. 5A and pars. 0117-0126; pars. 0160-0169 and fig. 6a; and explanation in Response to Argument above).
Regarding claim 31, Hong et al. also teaches a wireless communications network providing a plurality of resource elements for transmitting signals, the network comprising: a receiver configured for receiving a wireless signal comprising a signal transmitted through a channel using resource elements of a wireless communications network, the receiver comprising: a determiner configured for determining a resource information indicating the resource elements and for determining a channel metric of the channel (see abstract; Fig. 5A and pars. 0117-0126; pars. 0160-0169 and fig. 6a; and explanation in Response to Argument above and explanation in claim 1); and an associator configured for associating the resource information with the channel metric using an identity information comprised in the signal; and at least a first transmitter according to claim 19 or transmitter configured for wirelessly transmitting to a receiver a signal using resource elements of a wireless communications network; wherein the transmitter is configured for using a core set for transmitting a first signal during a first time instance; wherein the transmitter is configured for using at least one additional resource from a pool of additional resources in addition to the core set for transmitting a second signal during a second instance of time without signaling the use of additional resources (see abstract; Fig. 5A and pars. 0117-0126; pars. 0160-0169 and fig. 6a; and explanation in Response to Argument above and explanation in claim 1).
Regarding claim 32, Hong et al. also teaches the first transmitter configured for transmitting a first signal and a second transmitter, configured for transmitting a second signal, wherein the first and the second transmitter are configured to use predefined resources for transmitting the first and second signal, wherein the predefined resources are predefined so as to indicate non-overlapping resources (see abstract; Fig. 5A and pars. 0117-0126; pars. 0160-0169 and fig. 6a; and explanation in Response to Argument above).
Regarding claim 33, Hong et al. also teaches wherein the at least first transmitter is configured for selecting at least a first set from a plurality of predefined sets of resources for transmitting the signal; wherein the at least first transmitter is configured for selecting the first set of resources from the plurality of predefined sets using a first selection information indicating a first subset of the plurality of predefined sets (see abstract; Fig. 5A and pars. 0117-0126; pars. 0160-0169 and fig. 6a; and explanation in Response to Argument above).
Regarding claim 34, Hong et al. also teaches wherein the first transmitter is configured for selecting at least a first set from a plurality of predefined sets of resources for transmitting a signal (see abstract; Fig. 5A and pars. 0117-0126; pars. 0160-0169 and fig. 6a; and explanation in Response to Argument above); wherein a second transmitter is configured for selecting at least a second set from the plurality of predefined sets of resources for transmitting a second signal; wherein the first transmitter is configured for using a first channel metric indicating a first channel characteristic of at least a part of a first channel from the first transmitter to the receiver for selecting the at least first set dependent on the first channel characteristic (see abstract; Fig. 5A and pars. 0117-0126; pars. 0160-0169 and fig. 6a; and explanation in Response to Argument above); wherein the second transmitter is configured for using a second channel metric indicating a second channel characteristic of at least a part of a second channel from the second transmitter to the receiver for selecting the at least second set dependent on the second channel characteristic (see abstract; Fig. 5A and pars. 0117-0126; pars. 0160-0169 and fig. 6a; and explanation in Response to Argument above).
Regarding claim 35, Hong et al. also teaches wherein the first and second transmitter are configured for selecting same resources for transmission of the first signal and the second signal, wherein the first and second transmitter are configured for applying a Non-Orthogonal Multiple Access Scheme for transmission of the first and second signal (see abstract; Fig. 5A and pars. 0117-0126; pars. 0160-0169 and fig. 6a; and explanation in Response to Argument above).

Regarding claim 36, Hong et al. also teaches wherein the network is configured for operating according to a multicarrier concept comprising a plurality of carriers (see abstract; Fig. 5A and pars. 0117-0126; pars. 0160-0169 and fig. 6a; and explanation in Response to Argument above).
Regarding claim 37, Hong et al. also teaches a method for receiving a wireless signal comprising a signal transmitted through a channel using resource elements of a wireless communications network, the method comprising: determining a resource information indicating the resource elements; determining a channel metric of the channel (see abstract; Fig. 5A and pars. 0117-0126; pars. 0160-0169 and fig. 6a; and explanation in Response to Argument above and explanation in claim 1); and associating the resource information with the channel metric using an identity information comprised in the signal (see abstract; Fig. 5A and pars. 0117-0126; pars. 0160-0169 and fig. 6a; and explanation in Response to Argument above and explanation in claim 1).
Regarding claim 39, Hong et al. also teaches a non-transitory digital storage medium having stored thereon a computer program for performing a method for receiving a wireless signal comprising a signal transmitted through a channel using resource elements of a wireless communications network, the method comprising: determining a resource information indicating the resource elements; determining a channel metric of the channel (see abstract, pars. 0067- 0068; pars. 0160-0169 and fig. 6a, and explanation in claim 1); and associating the resource information with the channel metric using an identity information comprised in the signal (see pars. 0067-0068; pars. 0160-0169 and fig. 6a and explanation in claim 1), or a method for wirelessly transmitting a signal using resource elements of a wireless communications network, the method comprising: selecting, at the transmitter, the resource elements from a plurality of resource elements in the wireless communications network such that the selecting is at least partially unknown at a receiver of the signal, when said computer program is run by a computer (see abstract; Fig. 5A and pars. 0117-0126; pars. 0160-0169 and fig. 6a; and explanation in Response to Argument above).

Allowable Subject Matter
Claims 5-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-6 and 8 are objected as indicated in the previous office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844. The examiner can normally be reached Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643